      Case: 1:19-cv-00829 Document #: 1 Filed: 02/08/19 Page 1 of 10 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 EDUARDO VALDES, on behalf of himself,           )
 and all other plaintiffs similarly situated,    )   No. 19-cv-
 known and unknown,                              )
                                                 )
                    Plaintiff,                   )   District Judge
                                                 )
                       v.                        )   Magistrate Judge
                                                 )
 JL WOODE MANAGEMENT COMPANY,                    )
 LLC, AN ILLINOIS LIMITED LIABILITY              )
 COMPANY, JL WOODE LTD, LLC, AN                  )   JURY DEMAND
 ILLINOIS LIMITED LIABILITY COMPANY              )
                                                 )
                  Defendants.                    )

                                           COMPLAINT

       NOW COMES Plaintiff, EDUARDO VALDES, (the “Plaintiff” or “named Plaintiff”), on

behalf of himself and all other Plaintiffs similarly situated, by and through his attorneys, JOHN W.

BILLHORN   AND   SAMUEL D. ENGELSON, and for his Complaint against Defendants, JL WOODE

MANAGEMENT COMPANY, LLC, AN ILLINOIS LIMITED LIABILITY COMPANY AND JL WOODE

LTD., LLC, AN ILLINOIS LIMITED LIABILITY COMPANY (each a “Defendant”, collectively “the

Defendants”), states as follows:

I.     NATURE OF ACTION

       1. This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201, et seq., the

Illinois Minimum Wage Law, 820 ILCS §105/1 et seq. and the Chicago Minimum Wage

Ordinance (“CMWO”), § 1-24-10 of the Municipal Code of Chicago
       Case: 1:19-cv-00829 Document #: 1 Filed: 02/08/19 Page 2 of 10 PageID #:2




II.     JURISDICTION AND VENUE

        2. Jurisdiction arises under the provisions of the Fair Labor Standards Act, 29 U.S.C. §§

206-207, the Portal-to-Portal Act, 29 U.S.C. §251 et seq., and for the supplemental Illinois

statutory claim and municipal claim, pursuant to 28 U.S.C. §1367. Venue lies in the Northern

District of Illinois in that during all times relevant to the employment relationship, Plaintiff

performed work in this district and is a resident of this district and Defendants are or were

engaged in business in this district.

III.    THE PARTIES

        3. Defendant, JL WOODE MANAGEMENT COMPANY, LLC, is an Illinois limited liability

company that owns and operates a condominium building located at 3415 N. Lake Shore Drive,

Chicago, Illinois 60657. Defendant JL WOODE MANAGEMENT COMPANY, LLC, is an

“enterprise” engaged in commerce or in the production of goods for commerce within the

meaning of Section 29 U.S.C. §203(s)(1)(A)(i) and based upon information and belief formed

after reasonably inquiry, satisfies the minimum annual gross sales dollar amount required by 29

U.S.C. §203(s)(1)(A)(ii). During all relevant times, Defendant was acting directly or indirectly in

the interest of the employer in relation to the employee Plaintiff and therefore, as defined under

both the federal and state statutes relied upon, is an “employer.”

        4. Defendant, JL WOODE LTD., LLC, is the owner of JL WOODE MANAGEMENT

COMPANY, LLC, and at all times relevant hereto was acting directly or indirectly in the interest

of the employer in relation to the employee Plaintiff and therefore as defined under both the

federal and state statutes relied upon, is an “employer”.

        5. Plaintiff, EDUARDO VALDES, is a current employee of Defendants who performs

maintenance and janitorial services for Defendants at the condo building Defendants manage,



                                                  2
      Case: 1:19-cv-00829 Document #: 1 Filed: 02/08/19 Page 3 of 10 PageID #:3




located at 3415 N. Lake Shore Drive, who worked over 40 hours per week without any

compensation for hours worked in excess of 40 in a work week, including at a rate of one and

one-half his regular rate of pay. Plaintiff was compensated only for hours worked up to 40 in a

work week at his regular hourly rates of pay, but received no compensation, at either his straight

time or overtime rates of pay, for such hours worked in excess of 40 per week. All other

unnamed Plaintiffs known and unknown (“members of the Plaintiff Class” or “similarly situated

Plaintiffs”), are past or present employees who work or worked for Defendants as described

above. As an employee performing duties for an enterprise engaged in commerce, the named

Plaintiff and all members of the Plaintiff Class were also engaged in commerce as defined by the

FLSA.

        6. The claims brought herein by the named Plaintiff are identical or similar to the claims

of other past and present employees who were subject to the non-compliant policies and

practices alleged herein.

        7. The non-compliant practices as alleged herein were part of a variety of practices and

policies implemented and maintained by Defendants and are common to a group or “class” of

past and present employees. Those past and present employees are entitled to receive Notice of

these proceedings and afforded opportunity to join their individual claims.

IV.     STATUTORY VIOLATIONS

        Collective Action Under The Fair Labor Standards Act

        8. Pursuant to the Fair Labor Standards Act, 29 U.S.C. §216(b), Count I of this action is

brought by Plaintiff as an opt-in representative or collective action, on behalf of himself and

other Plaintiffs similarly situated who have been damaged by Defendants’ failure to comply with

29 U.S.C. §201 et seq. and §251 et seq. Count II alleges a willful violation of the FLSA and



                                                 3
      Case: 1:19-cv-00829 Document #: 1 Filed: 02/08/19 Page 4 of 10 PageID #:4




seeks an additional third year of limitations. Count III seeks liquidated damages under the Fair

Labor Standards Act, Section 260.

       Illinois Minimum Wage Law

       9. Pursuant to the Illinois Minimum Wage Law, 820 ILCS §105/1 et seq., Count IV of

this action is brought by Plaintiff to recover unpaid back wages earned on or before the date

three (3) years prior to the filing of this action. Each and every Plaintiff who joins this case in the

future shall specifically adopt and assert the claims made under this Count IV.

       Chicago Minimum Wage Ordinance

       10. Pursuant to the Chicago Minimum Wage Ordinance (“CMWO”), § 1-24-10 of the

Municipal Code of Chicago, Count V of this action is brought by Plaintiff to recover unpaid back

wages earned on or before the date three (3) years prior to the filing of this action. Each and

every Plaintiff who joins this case in the future shall specifically adopt and assert the claims

made under this Count V.

V.     FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS

       11. Plaintiff at all times pertinent to the cause of action was employed by Defendants,

said employment being integral and indispensable to Defendants’ business.

       12. Plaintiff, and members of the Plaintiff Class, on a regular basis worked in excess of

forty (40) hours in a workweek without any compensation at either their straight time or

overtime rates of pay, for such hours, pursuant to the requirements of the federal, state and

municipal statutes herein relied upon.

       13. Plaintiff, and members of the Plaintiff Class, were paid only for hours worked up to

forty (40) in a work week at their straight time hourly rates of pay, and received no compensation

for such hours worked in excess of (40) in a workweek, even though the named Plaintiff and




                                                   4
      Case: 1:19-cv-00829 Document #: 1 Filed: 02/08/19 Page 5 of 10 PageID #:5




members of the Plaintiff Class were scheduled for, and indeed worked, in excess of 40 hours in a

work week.

       14. The claims brought herein by the named Plaintiff are identical or similar to the claims

of other past and present employees who were subject to the non-compliant policies and

practices alleged herein.

       15. The non-compliant practices as alleged herein were part of a variety of practices and

policies implemented and maintained by Defendants and are common to a group or “class” of

past and present employees. Those past and present employees are entitled to receive Notice of

these proceedings and afforded opportunity to join their individual claims.

                                             COUNT I

                     VIOLATION OF FAIR LABOR STANDARDS ACT

       1-15. Paragraphs 1 through 15 are re-alleged and incorporated as though set forth fully

herein as paragraphs 1 through 15 of this Count I.

       16.    Pursuant to the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the named

Plaintiff, and all other Plaintiffs similarly situated, known and unknown, are entitled to

compensation for all hours worked and compensation at a rate not less than one and one-half

times the regular rate of pay for all hours worked in excess of forty (40) in any week during the

two (2) years preceding the filing of this action.

       17.    Defendants have at all times relevant hereto failed and refused to pay any

compensation to their employees for hours worked in excess of forty (40) in a work week,

including the named Plaintiff herein and all other Plaintiffs similarly situated, known and

unknown as described above.




                                                     5
      Case: 1:19-cv-00829 Document #: 1 Filed: 02/08/19 Page 6 of 10 PageID #:6




          WHEREFORE, Plaintiff, Eduardo Valdes, on behalf of himself and all other Plaintiffs

similarly situated, known and unknown, respectfully requests this Court to enter an order:

        (a)    awarding back pay equal to the amount of all unpaid overtime compensation for
the two (2) years preceding the filing of this Complaint, according to the applicable statute of
limitations;

      (b)     awarding prejudgment interest with respect to the total amount of unpaid overtime
compensation;

      (c)     awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violations of the Fair Labor Standards Act; and,

          (d)     for such additional relief as the Court deems appropriate under the circumstances.

                                              COUNT II

                WILLFUL VIOLATION OF THE FAIR LABOR STANDARDS ACT

          1-17. Paragraphs 1 through 17 of Count I are realleged and incorporated as though set

forth fully herein as Paragraphs 1 through 17 of Count II.

          18. Defendants’ actions as complained above were done with Defendants’ knowledge

that the compensation policies and practices at issue were in violation of the statutes alleged, or

with a reckless disregard for whether the policies and practices were in violation of those

statutes. Through legal counsel as well as industry experience and custom, Defendants possessed

ample access to the regulations and statutory provisions relating to the municipal, state and

federal laws recited herein, but either failed to seek out such information and guidance or did

seek out the information and guidance but failed to adhere to the principles of compliance as

stated.

          19. Pursuant to the Fair Labor Standards Act, Plaintiff and all other employees similarly

situated, past or present, are entitled to compensation at a rate not less than one and one-half

times their regular rate of pay for all hours worked in excess of forty (40), in the three (3) years

preceding the filing of this complaint.

                                                   6
      Case: 1:19-cv-00829 Document #: 1 Filed: 02/08/19 Page 7 of 10 PageID #:7




       WHEREFORE, Plaintiff, Eduardo Valdes, on behalf of himself and all other Plaintiffs

similarly situated, known and unknown, respectfully requests this Court to enter an order:

       (a)     awarding back pay equal to the amount of all unpaid compensation for one (1)
additional year, totaling three (3) years preceding the filing of this Complaint;

      (b)     awarding prejudgment interest with respect to the amount of unpaid overtime
compensation;

       (c)    awarding Plaintiff’s reasonable attorneys’ fees and Court costs incurred as a result
of Defendants’ violation of the Fair Labor Standards Act; and

       (d)     for such additional relief the Court deems appropriate under the circumstances.

                                           COUNT III

                              LIQUIDATED DAMAGES
                       UNDER THE FAIR LABOR STANDARDS ACT

       1-19. Paragraphs 1 through 19 of Count II are re-alleged and incorporated as though set

forth fully herein as Paragraphs 1 through 19 of Count III.

       20.     In denying Plaintiff and members of the Plaintiff Class compensation as described

above, Defendants’ acts were not based upon good faith or reasonable grounds. Through legal

counsel as well as industry experience and custom, Defendants possessed ample access to the

regulations and statutory provisions relating to the municipal, state and federal laws recited

herein, but either failed to seek out such information and guidance or did seek out the

information and guidance but failed to adhere to the principles of compliance as stated.

       21.     The named Plaintiff and all other past and present employees similarly situated,

known and unknown, are entitled to liquidated damages equal to the amount of all unpaid

compensation, pursuant to 29 U.S.C. §260.




                                                 7
      Case: 1:19-cv-00829 Document #: 1 Filed: 02/08/19 Page 8 of 10 PageID #:8




        WHEREFORE, Plaintiff, Eduardo Valdes, on behalf of himself and all other Plaintiffs

similarly situated, known and unknown, respectfully requests this Court to enter an order:

        (a)      awarding liquidated damages equal to the amount of all unpaid compensation;

      (b)     awarding Plaintiff’s reasonable attorneys’ fees and costs incurred as a result of
Defendants’ violation of the Fair Labor Standards Act; and

        (c)      for such additional relief the Court deems appropriate under the circumstances.

                                            COUNT IV

                        SUPPLEMENTAL STATE LAW CLAIM
                  VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW

        1-21. Paragraphs 1 through 21 of Count III are re-alleged and incorporated as though set

forth fully herein as Paragraphs 1 through 21 of this Count IV.

        22. As described in the foregoing paragraphs, Defendants’ compensation policies and

practices are in violation of the Illinois Minimum Wage Law, 820 ILCS §115/1 et seq.

        23. The Illinois Minimum Wage Law provides that an employer who fails to pay the

required amount of wages due an employee under the law shall be liable to the underpaid

employee or employees for the unpaid wages and for an additional penalty in the amount of 2%

of the amount of such underpayments for each month following the date such underpayments

remain unpaid.

        24. Defendants’ failure to pay compensation as described above has been willful and/or

in bad faith.

        WHEREFORE, Plaintiff, Eduardo Valdes, on behalf of himself and all other Plaintiffs

similarly situated, known and unknown, respectfully requests this Court to enter an order:

                (a)     declaring and decreeing Defendants’ compensation practices as described
        herein, and such other violations which may come to light during the prosecution of this
        matter, in violation of the provisions of the Illinois Minimum Wage Law;



                                                  8
      Case: 1:19-cv-00829 Document #: 1 Filed: 02/08/19 Page 9 of 10 PageID #:9




               (b)     awarding an amount of damages, to be shown by the evidence, to which
       Plaintiff and other members of the Plaintiff Class are entitled;

               (c)    allowing this Court to retain jurisdiction of the case until such time it is
       assured Defendants have remedied the compensation policies and practices complained
       of herein and are determined to be in full compliance with the law;

               (d)     directing Defendants to pay to Plaintiff’s reasonable attorneys’ fees, costs,
       and litigation expenses, as provided by statute;

              (e)     for such additional relief the Court deems just and appropriate under the
       circumstances.

                                            COUNT V

                      SUPPLEMENTAL MUNICIPAL CLAIM
             VIOLATION OF THE CHICAGO MINIMUM WAGE ORDINANCE

       1-24. Paragraphs 1 through 24 of Count IV are re-alleged and incorporated as though

set forth fully herein as Paragraphs 1 through 24 of this Count V.

       25.     Plaintiff, and members of the Plaintiff Class, were each an “employee” under the

CMWO§ 1-24-10 of the Municipal Code of Chicago and were not exempt from the overtime

wage provisions of the CMWO § 1-24-050.

       26.     Defendants were each an “employer” as defined in the CMWO§ 1-24-10.

       27.     Under § 1-24-040, for all weeks during which Plaintiff and members of the

Plaintiff Class worked more than forty (40) hours, they were entitled to be compensated at a rate

of one and one-half times their regular hourly rates of pay.

       28.     Defendants’ failure and refusal to pay any wages for hours worked in excess of 40

per week was a violation of the maximum hour provisions of the § 1-24-040.

       WHEREFORE, Plaintiff, Eduardo Valdes, on behalf of himself and all other Plaintiffs

similarly situated, known and unknown, respectfully requests this Court to enter an order:

       (a)    Judgment in the amount of unpaid overtime compensation found due at the rate of
one and one-half times Plaintiff’s regular hourly rate of pay for all hours which Plaintiff and
members of the Plaintiff Class worked in excess of forty (40) hours per week;


                                                 9
      Case: 1:19-cv-00829 Document #: 1 Filed: 02/08/19 Page 10 of 10 PageID #:10




       (b)     Statutory interest damages in the amount of three times the amount of unpaid
overtime;

        (c).   Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
and

        (d)    Such other and further relief as this Court deems appropriate and just.




                                                     Respectfully submitted,

                                                     Electronically Filed 2/8/2019

                                                     /s/ John W. Billhorn
                                                     ___________________________
                                                     John William Billhorn

                                                     BILLHORN LAW FIRM
                                                     53 West Jackson Blvd., Suite 840
                                                     Chicago, IL 60604
                                                     (312) 853-1450

                                                     Attorney for Plaintiff and members of the
                                                     Plaintiff Class, known and unknown




                                                10
